DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first part and a second part" in the 19th line of the clam.  It is unclear which object’s parts this limitation refers to.  It is recommended to replace the 
Claim 1 recites the limitation “that” in the third last line of the claim.  It is unclear which element the limitation refers to.
Claims 2-3 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (US 2004/0120179).
Regarding claim 1, Ishigaki et al. teach a semiconductor device (semiconductor memory device; [0002]), comprising: a semiconductor substrate (1/3a/3b/4; Fig. 3, [0070]) having a main surface (the top surface of 1/3a/3b/4); a gate electrode (9 of T6; Fig. 3, [0066, 0070]) formed on the main surface of the semiconductor substrate (the top surface of 1/3a/3b/4; Fig. 3); a side-wall film (10; Fig. 3, [0070]) formed on a side wall of the gate electrode (9; see Fig. 3); a first insulating layer (54 of silicon nitride; Fig. 3, [0077]) formed on the gate electrode (9), the first insulating layer (54) containing silicon nitride ([0077]); and a second insulating layer (26 of silicon oxide; Fig. 3, [0077]) formed between the gate electrode (9) and the first insulating layer (54), the second insulating layer (26) containing silicon oxide ([0077]), wherein the gate electrode (9) comprises: a first electrode layer (6 of polysilicon; Fig. 3, [0070]) containing silicon ([0070]); and a second electrode layer (7; Fig. 3, [0070]) formed on the first electrode layer (6) and containing silicide ([0070]), wherein the first insulating layer (54) comprises: a first upper surface (the upper surface of 54; Fig. 3) opposite to the main surface (the top surface of 1/3a/3b/4); a depressed portion (a lower portion of the leftmost 29a; Fig. 3, [0078]) formed in the first upper surface (the upper surface of 54) over the second electrode layer (7), wherein the depressed portion (a lower portion of the leftmost 29a) penetrates through the first insulating layer (54) and reaches a second upper surface of the second insulating layer (the top surface of 26; see Fig. 3) without penetrating the second insulating layer (26; see Fig. 3); and a first part (the part of 54 at the left of a lower portion of the leftmost 29a in Fig. 3) and a second part (the part of 54 at the right of a lower portion of the leftmost 29a in Fig. 3) being separated from one another by the depressed portion (a lower portion of the leftmost 29a) such that a part of the 
Ishigaki et al. does not teach in the embodiment of the gate electrode of the transistor T6, a side-wall film (10) is a side-wall oxide film.
Ishigaki et al. teach in the embodiment of the TFT gate electrode, a side-wall film (24a; Fig. 15, [0076]) is a side-wall oxide film ([0106])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of the embodiments of the transistors of Ishigaki et al. and to use the silicon oxide as the material of the side-all film of the gate electrode of the transistor T6, because Ishigaki et al. are silent about the material of the side-all film of the gate electrode of the transistor T6, while Ishigaki et al. teaches using silicon oxide as the material of side-wall film of the gate electrodes of other transistors ([0076, 0106]). 
Regarding claim 2, Ishigaki et al. teach the semiconductor device according to claim 1, further comprising: a pair of source/drain regions formed (a pair of 11a of T6; Fig. 3, [0066, 0071]) in the main surface of the semiconductor substrate (the top surface of 1/3a/3b/4) with a channel formation region (the region of 4 between two a pair of 11a of T6) located under the gate electrode (9; see Fig. 3) which is interposed between the pair of source/drain regions (a pair of 11a of T6; Fig. 3), wherein the depressed portion (a lower portion of the leftmost 29a) extends along a gate width direction (the horizontal direction in Fig. 3) of the gate electrode (9; see Fig. 3).
Regarding claim 3, Ishigaki et al. teach the semiconductor device according to claim 2, wherein the depressed portion (a lower portion of the leftmost 29a) has a length (the horizontal length of the leftmost 29a in Fig. 3) greater than a length (the horizontal length in Fig. 3) of each of the pair of source/drain regions (a pair of 11a of T6) in plan view (the top down view in Fig. 3).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/13/2021